Whereas Godfrey Mallbone of Newport in the Colony of Rhode Island hath Presented a Petition bearing the date the Eleventh day of June 1746, requiring the appraisements of a Vessel named the Charming Betty, which is owned by himself and some persons in the West Indies, in order that he might give security for the Value, of the one half of said Vessel so owned, Accordingly I have appointed persons Qualified to make such appraisements on oath which is Complyed with, and the sa Vessel is appraised at Seven Hundred Pounds, Currant money of Rhode Island Old Tenor, I therefore order that the sa Godfrey Mallbone give Bond Imeadiately in the Registers office for Three hundred and Fifty Pounds Currant Money of the Colony of Rhode Island, old Tenor, to be paid to such owners in the West Indies in Case the sa Vessels be lost or taken, wh if the said Mallbone refuses, I order the sa Petition to be dismist,
Wm Strengthfield
Newport June 12th 1746